
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2.


QUESTAR CORPORATION
ANNUAL MANAGEMENT INCENTIVE PLAN
(As amended and restated effective January 1, 2005)


        Paragraph 1. Name.    The name of this Plan is the Questar Corporation
Annual Management Incentive Plan (the "Plan").

        Paragraph 2. Purpose.    The purpose of the Plan is to provide an
incentive to officers and key employees of Questar Corporation (the "Company")
for the accomplishment of major organizational and individual objectives
designed to further the Company's efficiency, profitability, and growth.

        Paragraph 3. Administration.    The Management Performance Committee
("Committee") of the Company's Board of Directors ("Board") shall have full
power and authority to interpret and administer the Plan. Such Committee shall
consist of no less than three disinterested members of the Company's Board

        Paragraph 4. Participation.    Within 60 days after the beginning of
each year, the Committee shall nominate Participants from the officers and key
employees for such year. The Committee shall also establish a target bonus for
the year for each Participant expressed as a percentage of base salary or
specified portion of base salary. Participants shall be notified of their
selection and their target bonus as soon as practicable.

        Paragraph 5. Determination of Performance Objectives.    Within 60 days
after the beginning of each year, the Committee shall establish target, minimum
and maximum performance objectives for the Company and/or for its major
operating subsidiaries and shall determine the manner in which the target bonus
is allocated among the performance objectives. The Committee shall also
recommend a dollar maximum for payments to Participants for any Plan year. The
Board shall take action concerning the recommended dollar maximum within 60 days
after the beginning of the Plan year. Participants shall be notified of the
performance objectives as soon as practicable once such objectives have been
established.

        Paragraph 6. Determination and Payment of Awards.    As soon as
practicable, but in no event more than 90 days after the close of each year
during which the Plan is in effect, the Committee shall compute incentive awards
for eligible Participants in such amounts as the members deem fair and
equitable, giving consideration to the degree to which the Participant's
performance has contributed to the performance of the Company and its affiliated
companies and using the target bonuses and performance objectives previously
specified. Aggregate awards calculated under the Plan shall not exceed the
maximum limits approved by the Board for the year involved. To be eligible to
receive a payment, the Participant must be actively employed by the Company or
an affiliate as of the date of distribution except as provided in Paragraph 7
and must not have been placed on probation during such year.

        The Committee has the discretion to determine that any given non-officer
Participant has earned up to the full amount of his target bonus for any year in
which he has performed on a superior level, despite the failure of the Company
and its affiliated companies to achieve performance objectives that would
otherwise result in a payment of such target bonus. The Committee shall exercise
this discretion only if it receives a joint recommendation by the Company's
senior officer of the group in which the Participant works and the Company's
Chief Executive Officer.

        All awards shall be made in cash within 90 days after the end of the
year in which performance is measured.



        Paragraph 7. Termination of Employment.    

        (a)   In the event a Participant ceases to be an employee during a year
by reason of death, disability, approved retirement, or a reduction in force, an
award if any, determined in accordance with Paragraph 6 for the year of such
event, shall be reduced to reflect partial participation by multiplying the
award by a fraction equal to the months of participation during the applicable
year through the date of termination rounded up to whole months divided by 12.

        For the purpose of this Plan, approved retirement shall mean any
termination of service on or after age 55 with 10 years of service. For the
purpose of this Plan, disability shall mean any termination of service that
results in payments under the Company's Long-term Disability Plan. A reduction
in force, for the purpose of this Plan, shall mean any involuntary termination
of employment due to the Company's economic condition, sale of assets, shift in
focus, or other reasons independent of the Participant's performance.

        The entire amount of any award that is determined after the death of a
Participant shall be paid in accordance with the terms of Paragraph 10.

        (b)   In the event a Participant ceases to be an employee during a year
by reason of a Change in Control, he shall be entitled to receive all amounts
deferred by him prior to February 12, 1991. He shall also be entitled to an
award for the year of such event as if he had been an employee throughout such
year. The entire amount of any award for such year shall be paid in a lump sum
within 60 days after the end of the year in question. Such amounts shall be paid
in cash.

        A Change in Control of the Company shall be deemed to have occurred if
(i) any "Acquiring Person" (as such term is defined in the Rights Agreement
dated as of February 13, 1996, between the Company and U. S. Bank, National
Association ("Rights Agreement")) is or becomes the beneficial owner (as such
term is used in Rule 13d-3 under the Securities Exchange Act of 1934) of
securities of the Company representing 25 percent or more of the combined voting
power of the Company; or (ii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
as of May 19, 1998, constitute the Company's Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on May 19, 1998, or
whose appointment, election or nomination for election was previously so
approved or recommended; or (iii) the Company's stockholders approve a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 60 percent of the combined voting power of the
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 25 percent or more of the combined
voting power of the Company's then outstanding securities; or (iv) the Company's
stockholders approve a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, other than a sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity, at least 60 percent of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. A Change in Control, however, shall not be considered to
have occurred until all conditions precedent to the transaction, including but
not limited to, all required regulatory approvals have been obtained.

        Paragraph 8. Interest on Previously Deferred Amounts.    Amounts
voluntarily deferred prior to February 12, 1991, shall be credited with interest
from the date the payment was first available in cash to the date of actual
payment. Such interest shall be calculated at a monthly rate using the typical
rates paid by major banks on new issues of negotiable Certificates of Deposit in
the amounts of $1,000,000 or more for one year as quoted in The Wall Street
Journal on the Thursday closest to the end of the month or other published
source of rates as identified by the Company's Treasury department.

        Paragraph 9. Coordination with Deferred Compensation Plan.    Some
Participants are entitled to defer the receipt of all or a portion of their
bonuses under the terms of the Company's Deferred Compensation Plan, which
became effective November 1, 1993. Any bonuses deferred pursuant to the Deferred
Compensation Plan shall be accounted for and distributed according to the terms
of such plan and the elections made by the Participant.

        Paragraph 10. Death and Beneficiary Designation.    In the event of the
death of a Participant, amounts previously deferred by the Participant, together
with credited interest to the date of death, shall become payable. Each
Participant shall designate a beneficiary to receive any amounts that become
payable after death under this Paragraph or Paragraph 7. In the event that no
valid beneficiary designation exists at death, all amounts due shall be paid as
a lump sum to the estate of the Participant.

        Paragraph 11. Amendment of Plan.    The Company's Board, at any time,
may amend, modify, suspend, or terminate the Plan, but such action shall not
affect the awards and the payment of such awards for any prior years. The
Company's Board cannot terminate the Plan in any year in which a Change of
Control has occurred without the written consent of the Participants. The Plan
shall be deemed suspended for any year for which the Board has not fixed a
maximum dollar amount available for awards.

        Paragraph 12. Nonassignability.    No right or interest of any
Participant under this Plan shall be assignable or transferable in whole or in
part, either directly or by operation of law or otherwise, including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, bankruptcy,
or in any other manner, and no right or interest of any Participant under the
Plan shall be liable for, or subject to, any obligation or liability of such
Participant. Any assignment, transfer, or other act in violation of this
provision shall be void.

        Paragraph 13. Effective Date of the Plan.    The Plan shall be effective
with respect to the fiscal year beginning January 1, 1984, and shall remain in
effect until it is suspended or terminated as provided by Paragraph 11. The most
recent version of the Plan is effective January 1, 2005.





QuickLinks


QUESTAR CORPORATION ANNUAL MANAGEMENT INCENTIVE PLAN (As amended and restated
effective January 1, 2005)
